DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on 3/9/2021.

 	The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS
 	1. (currently amended) A depth sensing apparatus, comprising:
 	a projector, comprising a diffraction optical element and a light source module, wherein the diffraction optical element comprises a plurality of projection style regions disposed on a single plane which is perpendicular to an optical axis of the light source module, one of rays of the light source module selectively pass through one of the projection style regions to generate a projection pattern, and the projection pattern is projected to a field; and
 	wherein the projector further comprises a dynamic light shielding element, disposed between the diffraction optical element and the light source module, wherein the dynamic light shielding element has a plurality of light shielding regions respectively corresponding to the projection style regions, each of the light shielding regions is controlled to be in a light shielding state or in a light guiding state to selectively allow the rays of the light source module to irradiate the corresponding projection style region;
 	a first camera, shooting the projection pattern projected to the field to obtain a first image;
 	a second camera, shooting the projection pattern projected to the field to obtain a second image; and
 	an image processing circuit, coupled to the projector, the first camera, and the second camera, wherein the image processing circuit processes the first image to obtain a first depth map, the image processing circuit processes the second image to obtain a second depth map, and the image processing circuit at least merges the first depth map and the second depth map to generate a final depth map of the field.
 	

2.    (original) The depth sensing apparatus as claimed in claim 1, wherein the image processing circuit compares the first image with a ground truth pattern associated with the projection pattern to obtain the first depth map, and the image processing circuit compares the second image with the ground truth pattern to obtain the second depth map.

3.    (original) The depth sensing apparatus as claimed in claim 1, wherein the image processing circuit further obtains a stereo depth map according to the first image and the second image, and the image 

4.    (original) The depth sensing apparatus as claimed in claim 1, wherein one of the first camera and the second camera has an infrared image sensor, a red-green-blue image sensor, or a time-of-fly sensor.

5.    (original) The depth sensing apparatus as claimed in claim 1, wherein the projection style regions comprise a texture-type region, a dot-type region, a diffuser-type region, or a ray-type region.

6.    (canceled)

7.    (previously presented) The depth sensing apparatus as claimed in claim 1, wherein the dynamic light shielding element comprises a liquid crystal panel.

8.    (currently amended) A depth sensing apparatus, comprising:
 	a projector, comprising a diffraction optical element and a light source module, wherein the diffraction optical element comprises a plurality of projection style regions disposed on a single plane which is perpendicular to an optical axis of the light source module, one of rays of the light source module selectively pass through one of the projection style regions to generate a projection pattern, and the projection pattern is projected to a field; and
 	wherein the projector further comprises a dynamic light shielding element, disposed between the diffraction optical element and the light source module, wherein the dynamic light shielding element has a plurality of light shielding regions respectively corresponding to the projection style regions, each of the light shielding regions is controlled to be in a light shielding state or in a light guiding state to selectively allow the rays of the light source module to irradiate the corresponding projection style region;
 	a first camera, shooting the projection pattern projected to the field to obtain a first image;
 	a second camera, shooting the projection pattern projected to the field to obtain a second image; and
 	an image processing circuit, coupled to the projector, the first camera, and the second camera, wherein the image processing circuit processes the first image to obtain a first depth map, the image processing circuit processes the second image to obtain a second depth map, and the image processing circuit at least merges the first depth map and the second depth map to generate a final depth map of the field,
 	wherein the light source module comprises a plurality of light sources, the light sources are matched with the projection style regions in a one-to-one manner, and one or more of the light sources are selectively lit up to allow the rays of the light source module to selectively pass through at least one of the projection style regions.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 8, (U.S. Patent 9325973) Hazeghi discloses A depth sensing apparatus (Fig. 1A: device 20; Col. 6 lines 23-35 generate a three-dimensional depth map), comprising:
 	a projector (Fig. 2A: projector system 30), comprising a diffraction optical element (Diffraction Optical Element (e.g. DOE) Fig. 3A: DOE 350) and a light source module (Col. 6 lines 2, a pattern projection system 30 that includes a light source), wherein the diffraction optical element comprises a which is perpendicular to an optical axis of the light source module, (Col 12 lines 29-59, DOE 370 will output wavefronts 40-1, 40-2 that have coded light patterns; Figs 3A,3B 4A, 4B, An optical axis OA is defined by system 30, the plane of wall target 80 is substantially perpendicular to OA. FIG. 3A and FIG. 3B, optical axis OA is shown normal to the plane of DOE 350 and DOE 370), one of rays of the light source module selectively pass through at least one of the projection style regions to generate a projection pattern (Col. 9 Lines 35-38, pattern projection system 30 projects at least one pattern e.g., 50-1 or 50-2 or 50-3 . . . 50-n onto the imaged scene shown here as including a first target object 60' (a human face in Fig. 2A), one inference algorithm 130-2 to intelligently select stored patterns (e.g. coded light patterns) for projection. Col 16 line 66-Col 17 line 1, The various patterns 50-x, 50-x+1 projected by system 30 may be designed relative to fabrication of DOE 350 and DOE 370 to be randomized in projected appearance.), and the projection pattern is projected to a field (Fig. 1A: 40-1 to 40-n; Fig.2A; Col 9 lines 32-40, pattern projection system 30 projects at least one pattern e.g., 50-1 or 50-2 or 50-3 . . . 50-n onto the imaged scene shown here as including a first target object 60' (a human face), a second target object 70);
 	a first camera (Fig. 1A: cameras 90L, 90R), shooting the projection pattern projected to the field to obtain a first image (Fig. 5: 220 Acquire first optical image with first exposure; Col 15 lines 41-49, optical acquisition system 90 acquires a first image that will include the imaged scene as well as first pattern 50-1 projected upon the imaged scene ;
 	a second camera (Fig. 1A: cameras 90L, 90R), shooting the projection pattern projected to the field to obtain a second image (Fig. 5: 250 Acquire second optical image with second exposure;; and
 	an image processing circuit (Fig. 6: 110 CPU), coupled to the projector(Fig. 6: projection system 30), the first camera(Fig. 6: 90L), and the second camera (Fig. 6: 90R), wherein the image processing circuit processes the first image to obtain a first depth map, the image processing circuit processes the second image to obtain a second depth map, and the image processing circuit at least merges the first (The first and second exposure times used at steps 220 and 250 typically will be equal and will combine to define the frame rate period. a depth map is estimated for every other frame of optical data acquired by cameras 90L, 90R (FIG. 1A, FIG. 2A)).
 	wherein the projector further comprises a dynamic light shielding element (Fig 3A: DOE 370, 350, shields light from light source 300, see col 2 lines 26-31), disposed between the diffraction optical element and the light source module (DOE 350 or 360 are between DOE 370 and light source 300),
 	However, Hazeghi does not explicitly disclose wherein the diffraction optical element comprises a plurality of projection style regions disposed on a single plane which is perpendicular to an optical axis of the light source module; wherein the projector further comprises a dynamic light shielding element, disposed between the diffraction optical element and the light source module, wherein the dynamic light shielding element has a plurality of light shielding regions respectively corresponding to the projection style regions, each of the light shielding regions is controlled to be in a light shielding state or in a light guiding state to selectively allow the rays of the light source module to irradiate the corresponding projection style region;

 	Nash (U.S. 2015/0371434) discloses one of rays of the light source module selectively pass through at least one of the projection style regions to generate a projection pattern ([0041], select one of the multiple DOEs based on the one or more parameters and to initiate the laser 430 to pass light through the selected DOE. where each DOE of the multiple DOEs is associated with a different corresponding optical pattern)
However, Nash does not explicitly disclose the diffraction optical element comprises a plurality of projection style regions disposed on a single plane which is perpendicular to an optical axis of the 

Bikumandla (U.S. 20190246091) teaches the diffraction optical element comprises a plurality of projection style regions disposed on a single plane (Fig. 3A : 314 optical axis and fig. 3B: DOE 330; [0057], The DOE 330 may have a surface pattern that refracts the light received from the lens 316 into a particular pattern transmitted to the optical sensor 312)
 However, Bikumandla does not explicitly disclose wherein the projector further comprises a dynamic light shielding element, disposed between the diffraction optical element and the light source module, wherein the dynamic light shielding element has a plurality of light shielding regions respectively corresponding to the projection style regions, each of the light shielding regions is controlled to be in a light shielding state or in a light guiding state to selectively allow the rays of the light source module to irradiate the corresponding projection style region;

 Prior arts of record fails to disclose or fairly suggest, alone or in combination,
“wherein the projector further comprises a dynamic light shielding element, disposed between the diffraction optical element and the light source module, wherein the dynamic light shielding element has a plurality of light shielding regions respectively corresponding to the projection style regions, each of the light shielding regions is controlled to be in a light shielding state or in a light guiding state to selectively allow the rays of the light source module to irradiate the corresponding projection as recited in claim 1 and claim 8 (claims 1-5, 7 are allowable since they dependent on claim 1)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        /JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422